         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

                v.

    LAWRENCE GAMBLE,                              Criminal No. 19-348 (CKK)

                       Defendant.


         MOTION TO REOPEN DETENTION HEARING AND FOR RELEASE FROM
         CUSTODY DUE TO IMMEDIATE THREAT FROM COVID-19 PANDEMIC

        The defendant, Lawrence Gamble, hereby moves this Honorable Court to reopen his

detention hearing and to release Mr. Gamble from pretrial detention at the D.C. Jail immediately.

This Motion is made under the Bail Reform Act, 18 U.S.C. § 3142, as well as the Fifth, Sixth,

and Eighth Amendments to the United States Constitution.1

        WHEREFORE, Defendant respectfully requests that the Court enter the attached

Proposed Order; and grant such other relief as the Court deems just and proper

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION

                                       INTRODUCTION

        Mr. Gamble was arrested on May 17, 2019 and has been detained pending trial at D.C.

Jail for nearly a year. This court has reviewed the Magistrate Judge’s orders detaining Mr.

Gamble and has upheld them. Those determinations currently are on appeal.

        However, crucial new facts have arisen since Mr. Gamble appealed this Court’s decisions

upholding his detention. In the last few months, SARS-COV-2, a novel coronavirus causing


1
 Counsel for Mr. Gamble conferred with counsel for the United States prior to filing this
Motion. The United States does not consent to Mr. Gamble’s release from detention.
          Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 2 of 21




COVID-19, has become a global and national health emergency, and one that particularly

threatens the life and health of individuals detained in our nation’s prisons and jails. The virus is

spreading rapidly and seemingly unchecked through both federal and state prisons and jails.

According to news reports, inmates across the country have tested positive and several have died

from COVID-19. At least twelve people inside the D.C. Jail, which is operated by the D.C.

Department of Corrections (“DOC”), have tested positive for the disease – only one week after

jail officials reported the first case.2

        Detained individuals are particularly susceptible to COVID-19, largely because prisons

and jails are fertile breeding grounds for the virus. The global medical community and

governments worldwide advise that the two most important ways to limit COVID-19’s spread

are good hygiene and social distance – both of which are nearly impossible at the DC Jail. The

jail is notoriously unhygienic, with little access to soap and water. Hand-sanitizer, which also

can kill the virus, is not available to inmates. And prisoners have no way to practice “social

distancing” or other protective measures that are mandated by health officials throughout the

nation and which promise some hope of surviving the consequences of infection. Instead, while

the rest of the District of Columbia is subject to a stay-at-home order from the Mayor’s office

enforcing social distancing under threat of jail time,3 the individuals detained at D.C. Jail are




2
  See NBC Washington Staff, DC Department of Corrections Reports 12 in Custody Positive for
COVID-19, NBC Washington (Apr. 1, 2020), https://www.nbcwashington.com/news/dc-
department-of-corrections-reports-8-in-custody-positive-for-covid-19/2261454/; Keith L.
Alexander, et al., As Inmates in D.C., Maryland and Virginia Test Positive for the Coronavirus,
Jail Officials Scramble to Reduce the Risk, The Washington Post (Apr. 1, 2020),
https://www.washingtonpost.com/local/public-safety/as-inmates-in-dc-maryland-and-virginia-
test-positive-for-the-coronavirus-jail-officials-scramble-to-reduce-the-risk/2020/04/01/b0d9cfd8-
7363-11ea-85cb-8670579b863d_story.html
3
  Mayor’s Order 2020-054, Gov’t of D.C. (Mar. 30, 2020), available at:
https://mayor.dc.gov/release/mayor-bowser-issues-stay-home-order.
                                                  2
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 3 of 21




forced to put themselves in great danger by sitting in the communal barracks, using the

communal bathroom, and eating in the communal cafeteria.

       For these reasons, courts across the country, including in this judicial district, have

acknowledged the dangers that COVID-19 pose to our detention facilities and have started

ordering the immediate release of prisoners who are particularly high risk, as well as of

individuals who have been detained pretrial. For example, in this Court, Judge Moss has

recently released several defendants in light of the COVID-19 pandemic, including defendants

with gun and drug charges. See Order, United States v. McLean, No. 19-cr-380 (D.D.C. Mar. 28,

2020), ECF No. 21; Min. Order, United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020);

Order & Mem. Op., United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 27, 2020), ECF Nos.

35-36. In several of these cases, Judge Moss has reasoned that releasing individuals due to the

threat from COVID-19 rebuts the statutory presumption of dangerousness under the Bail Reform

Act and that COVID-19 may tip the scales in favor of release. In Jaffee, he reasoned:

        [T]he Court is now convinced that incarcerating the defendant while the current
       COVID-19 crisis continues to expand poses a greater risk to community safety than
       posed by Defendant’s release to home confinement. All responsible government
       agencies have advised of the risk of transmission posed by large gatherings, and the
       Court understands the defendant is housed in a unit with dozens other detained
       individuals. The risk of the spread of the virus in the jail is palpable, and the risk of
       overburdening the jail's healthcare resources, and the healthcare resources of the
       surrounding community is real. On the other hand, if defendant is confined at home
       and has contact only with his wife, the risk to him (including his heightened risk
       due to the underlying health condition he disclosed to the Court) and to others will
       be significantly reduced).

Min. Order, United States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020).

       This same rationale applies to Mr. Gamble. He is in greater and greater risk of

contracting COVID-19 each day he remains detained in the jail. There are now at least twelve

inmates at D.C. Jail with the virus. As more inmates get sick, there will be fewer infirmary beds.


                                                  3
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 4 of 21




When the medical staff gets sick, there will be fewer people to provide care. And when the

correctional staff gets sick, there will be fewer officers available to bring sick people to the

infirmary, hospital, or even just keep an eye on who is showing signs of illness. The combination

of lack of adequate sanitation, close quarters, and limited medical capacity create the perfect

COVID-19 storm.

       Therefore, just as Judge Moss reasoned, the threat from COVID-19 tips the scales in

favor of Mr. Gamble’s release. This is particularly so given that Mr. Gamble has not been

charged with any violent act, nor does he have any history of violence. Rather, Mr. Gamble has

been charged in a three-count indictment with one count of conspiracy to commit obstruction of

justice, 18 U.S.C. §§ 1512(c)(1), (c)(2) & (k); obstruction of justice, 18 U.S.C. §§ 1512 (c)(1) &

(c)(2); and obstruction of enforcement of 18 U.S.C. § 1591, 18 U.S.C. § 1591(d), with no

allegations that he engaged in any threats, violence, or witness tampering. ECF No. 17. And,

this Court has previously acknowledged that Mr. Gamble is not a flight risk (see, e.g., Mem. Op.

4-5, ECF No. 25) – indeed, Mr. Gamble has a stable home to return to where his fiancé and

children currently reside. Release from custody will also permit Mr. Gamble to meaningfully

communicate with counsel who have been unable to visit in-person and unable to contact him by

telephone. Thus, for all of these reasons, Mr. Gamble respectfully requests release from

detention on an immediate and urgent basis.

                                          BACKGROUND

A.     Threats Presented by the COVID-19 Pandemic and (Lack of) the Management of
       the COVID-19 Outbreak at DC Jail.

       As of April 2, 2020, COVID-19 has infected over one million people worldwide and

245,070 in the United States, and killed approximately 53,030 people worldwide and at least




                                                  4
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 5 of 21




5,949 in the United States.4 In the Washington, DC region, Washington, DC reported 657 cases

with 12 deaths as of April 2, while Maryland reports 2,332 cases and 36 deaths, and Virginia

reports 1,708 cases and 42 deaths.5 More confirmed cases will surely follow in this region,

across the country, and across the globe.

       The coronavirus that causes COVID-19 spreads rapidly and stealthily. According to the

World Health Organization and as shown in the epidemic curve below, the virus is spreading at a

rapidly accelerating rate.




This is of particular concern because COVID-19 is an extremely dangerous disease. Its overall

fatality rate is between 5 and 35 times greater than the fatality rate associated with seasonal


4
  See Johns Hopkins University Coronavirus Resource Center, COVID-19 Global Cases,
available at: https://coronavirus.jhu.edu/map.html (tracking COVID-19 cases by jurisdiction on
a daily basis).
5
  Antonio Olivo, et al., Federal Government Gave D.C. a Fraction of What it Sought to Fight
Coronavirus, The Washington Post (Apr. 2, 2020), https://www.washingtonpost.com/local/dc-
maryland-virginia-shortchanged-by-federal-coronavirus-stockpile/2020/04/02/10df0860-748d-
11ea-87da-77a8136c1a6d_story.html.
                                                  5
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 6 of 21




influenza and, in the United States, the fatality rate for patients who contract COVID-19 is

presently approximately 2.5 percent.6 Fatality rates vary wildly, however, depending on both

environmental and demographic risk factors – thus, the death rate for those deemed “at risk” is

even higher. While the death rate from COVID-19 increases rapidly with age, the disease also

kills individuals with certain preexisting conditions, including cardiovascular disease (13.2%),

diabetes (9.2%), hypertension (8.4%), chronic respiratory disease (8%), and cancer (7.6%) at

higher rates than the average population.7

       By all accounts, the COVID-19 pandemic is a national and global crisis. Indeed, the

President has issued a Presidential Proclamation declaring a national emergency8 and Mayor

Muriel Bowser has issued several orders declaring and extending a Public Health Emergency in

the District of Columbia, shuttering all non-essential businesses, and requiring residents to stay

at home other than for essential, life sustaining activities.9 The Mayor’s Public Health

Emergency Order identified COVID-19 as an imminent threat to the health, safety and welfare of

D.C. residents, requiring the D.C. Government to take emergency protective actions.




6
  See COVID-19 Global Cases, available at: https://coronavirus.jhu.edu/map.html; Decl. of
Chris Beyrer, MD, MPH ¶ 5, DATE (“Beyrer Decl.”), attached hereto as Exhibit 1. See also
Nick Wilson, et al., Case-Fatality Risk Estimates for COVID-19 Calculated by Using a Lag Time
for Fatality, 26(6) EID Journal (prepublication June 2020),
https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.
7
  See World Health Organization, Report of the WHO-China Joint Mission on Coronavirus
Disease 2019 (COVID-19) at 12 (Feb. 16-24, 2020) (“WHO Report”), available at:
https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-
final-report.pdf
8
  See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
Disease (COVID-19) Outbreak, The White House (Mar. 13, 2020), available at:
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
9
  See, e.g., Mayor’s Order 2020-046, D.C. Gov’t (March 11, 2020); Mayor’s Order 2020-053,
D.C. Gov’t (March 24, 2020); Mayor’s Order 2020-054, Gov’t of D.C. (Mar. 30, 2020).
                                                 6
           Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 7 of 21




       For the reasons that follow, the COVID-19 pandemic proposes an even greater and

imminent risk to individuals detained in prisons and jails and the D.C. Jail is particularly ill-

equipped to manage the spread of the virus through its population.

       1.      The COVID-19 Pandemic Poses an Imminent Threat to Individuals Detained
               in Prisons and Jails.

       Incarceration poses a grave public health threat during this crisis. Much like cruise ships

and nursing homes, prisons and jails are extremely dangerous in a pandemic, given the

impossibility of social distancing in a confined space.10 Outbreaks of the flu regularly occur in

jails, and during the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of

cases.11

       Conditions of pretrial confinement create the ideal environment for the transmission of a

highly contagious disease like COVID-19. Jails are notoriously unhygienic, with little access to

soap and water and hand-sanitizer is contraband due to its alcohol content. Prisoners cannot

take any of the protective measures that have been mandated by health officials throughout the

nation; rather, detainees cycle in and out of pretrial facilities on a daily basis, and jail employees

rotate, coming and going without screening. All of these individuals potentially can carry the

virus from the facility to their homes and communities, and then return back, bringing new




10
   See Dr. Jeffrey Keller, COVID-19 in Jails? It Might Get Ugly, Medpage Today, (Mar. 12,
2020), https://www.medpagetoday.com/blogs/doing-time/85366; Dr. Amanda Klonsky, An
Epicenter of the Pandemic Will Be Jails and Prisons, if Inaction Continues, The New York
Times (March 16, 2020), https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-
jails.amp.html.
11
   See, e.g., Laura M. Maruschak et al., Pandemic Influenza and Jail Facilities and Populations,
99 Am. J. Pub. Health Supp. 2 (2009) (urging, in regard to the flu, that “During a pandemic, jail
medical services will likely be insufficient to treat large numbers of sick inmates; further, local
hospitals may be overburdened and unable to admit inmates who are seriously ill with
influenza”).
                                                  7
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 8 of 21




germs with them. Thus, outbreaks of diseases like COVID-19 spread rapidly through jails and

also lead to increased spread outside of the jails.12

       In addition, there are two very recent, and very troubling, developments relating to

COVID-19 that exacerbate the disease’s potential impact on the D.C. Jail. First, on April 1,

2020, the National Academy of Sciences sent a letter to the White House indicating that research

suggests the Coronavirus may be spread through aerosolization – e.g., simply by exhaling or

talking in close quarters.13 This has dire consequences for the population at the jail, where

everyone is so close to each other. Second, data from the state of Michigan shows that the virus

may have a disproportionate impact on black people. It has been reported that “[a]t least 40% of

those killed by the novel coronavirus in Michigan so far are black, a percentage that far exceeds

the proportion of African Americans in the . . . state.”14 That is very troubling news for the D.C.

Jail and for Mr. Gamble (as he is already high risk due to hypertension, see infra).

       “It is therefore an urgent priority in this time of national public health emergency to

reduce the number of persons in detention as quickly as possible.”15

       2.      At Least 12 Inmates at DC Jail Have Tested Positive for COVID-19 and the
               DC Jail is Not Equipped to Prevent a Deadly Outbreak.

       As the Court is aware, COVID-19 has entered D.C. Jail. To date, at least twelve people

have tested positive, and others are awaiting test results. This is the case even though just over a




12
   See Beyrer Decl. ¶¶ 11-15.
13
   See Elizabeth Cohen, Experts Tell White House Coronavirus Can Spread through Talking or
Even Just Breathing, CNN.com (Apr. 2, 2020), https://www.cnn.com/2020/04/02/health/aerosol-
coronavirus-spread-white-house-letter/index.html.
14
   Craig Mauger & Christine MacDonald, Michigan’s COVID-19 Cases, Deaths Hit Blacks
Disproportionately, The Detroit News (Apr. 2, 2020),
https://www.detroitnews.com/story/news/local/michigan/2020/04/02/michigans-covid-19-deaths-
hit-417-cases-exceed-10-700/5113221002/.
15
   Beyrer Decl. ¶ 17 (emphasis added).
                                                   8
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 9 of 21




week ago, the DOC reported that there were no known positive tests by inmates.16 Thus, the

disease is starting to spread.

        The DC Jail is ill-equipped to prevent a wide-spread outbreak of COVID-19. First, the

DOC has not banned visits by attorneys and other legal team members, all of whom may

transmit COVID-19 just as easily as members of the general public. Second, the DOC has

implemented a screening process for those entering the facility that is comprised of a visual

inspection to determine whether the person entering the facility looks sick and a body

temperature check to determine if the person has a fever. While this process theoretically is

better than nothing, it wholly fails to account for the fact people can be asymptomatic carriers of

COVID-19. Third, the DC Jail is overcrowded, unsafe, unsanitary, and out of compliance with

Department of Health regulations on a normal day, notwithstanding the current pandemic.17

Fourth, the DOC’s ventilation system has been repeatedly cited as not in compliance with

acceptable standards.18 Finally, and perhaps most importantly, the DOC has already failed to

quarantine and care for inmates effectively, as at least twelve inmates have tested positive within

the last week.

        These conclusions are supported by law enforcement, particularly given that corrections

officers also have tested positive for COVID-19. On March 20, 2020, the union representing

correctional officers unanimously voted “no confidence” in DOC’s ability to handle COVID-




16
   See Alexander, supra.
17
   See Office of the D.C. Auditor, Poor Conditions Persist at Aging D.C. Jail; New Facility
Needed to Mitigate Risks at 3, 7 (Feb. 28, 2019) (“2019 DOC Audit Report”),
http://dcauditor.org/report/poor-conditions-persist-at-aging-d-c-jail-new-facility-needed-to-
mitigate-risks/.
18
   Id. at 7.
                                                 9
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 10 of 21




19.19 Similarly, on March 29, 2020, the Fraternal Order of the Police Labor Committee for the

DOC issued a press release20 that scathingly rebukes the DC Jail’s preparedness for this crisis:

       Our conclusion is two-fold: (1) the City does not have the resources to combat
       COVID-19, and the Jail is the lowest priority among the health and safety
       community; and (2) the City wants to keep the truth from the public. The mayor
       said as much at a recent press conference when she announced that corrections
       officers will not be provided with protective equipment because the officers do not
       provide medical care. . . . DOC is not following the ‘Guidance on Management of
       COVID-19 at Correctional and Detention Facilities,’ issued and updated regularly
       by the Center for Control Disease. . . . Cleaning and disinfection of the Housing
       Units is inadequately performed by inmates, and the Department of Health has not
       conducted inspections of the Housing Units to our knowledge. . . DOC misleads
       the public in its reporting of positive cases of COVID-19 among inmates. Testing
       is inadequate at the D.C. Jail. Inmates are only tested when it is too late to protect
       other inmates, and the results take almost six hours.

       For all of these reasons, the DC Jail is entirely ill-equipped to handle COVID-19 and the

ramifications for both the incarcerated population and correctional staff will soon be dire.

B.     Mr. Gamble Has a Heightened Risk of Contracting COVID-19.

       Mr. Gamble suffers from hypertension, a known co-morbidity with COVID-19.21

Although Mr. Gamble takes medication for this condition, medical studies have shown that

individuals with hypertension remain at increased risk of contracting COVID-19 even when they

are actively managing the hypertension.22 Therefore, Mr. Gamble is “high risk” and is more

likely to contract COVID-19 than the average person.


19
   Sophie Kaplan, Union votes 'no confidence' in D.C. Jail leaders for handling of COVID-19,
The Washington Times (Mar. 20, 2020),
https://www.washingtontimes.com/news/2020/mar/20/union-votes-no-confidence-dc-jail-
leaders-handling/.
20
   See Press Release, Fraternal Order of Police, Department of Corrections Labor Committee
(Mar. 29, 2020), available at:
https://www.fd.org/sites/default/files/covid19/bop_jail_policies_and_information/fop_press_rele
ase_1.pdf.
21
   See WHO Report supra.
22
   Id. See also, e.g., Lei Fang, et al., Are Patients with Hypertension and Diabetes Mellitus at
Increased Risk for COVID-19 Infection?, The Lancet (Mar. 11, 2020),
https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30116-8/fulltext.
                                                10
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 11 of 21




C.     Mr. Gamble’s Case Status and Lack of Access to Counsel.

       Mr. Gamble is charged with conspiracy to obstruct justice, obstruction of justice, and

obstruction of enforcement of 18 U.S.C. § 1591. He has filed several motions seeking

revocation of his pretrial detention order. See ECF Nos. 21, 28. The Court has denied those

motions, finding that the weight of the evidence did not support revocation of pretrial detention

and that Mr. Gamble was likely to obstruct justice again if released. See, e.g., ECF No. 35. See

also ECF Nos. 24-25, 34. Mr. Gamble has taken an appeal from these denials to the D.C.

Circuit. ECF No. 38. Briefing is complete in the appellate court, but the court has yet to rule.

       Simultaneously, the pretrial schedule for Mr. Gamble case was just recently delayed by

the Court in response to the Court’s general orders concerning COVID-19. On March 30, 2020,

the Court held a status conference and set new pretrial deadlines for Mr. Gamble’s case. The

new scheduling order has deadlines into June and does not include a trial date. ECF No. 51. Mr.

Gamble’s trial date likely will be even further delayed even once the proceedings are “back on

track” because undersigned counsel is not presently able to prepare a defense without the ability

to interview witnesses or conduct a proper investigation. Thus, Mr. Gamble currently has no

trial date and no end to his detention in sight.

       In addition, undersigned counsel advised the Court during the March 30 status conference

that we have been unable to communicate with Mr. Gamble. D.C. Jail personnel do not answer

the phone or return voicemail requests to speak with detained clients. Instead, undersigned

counsel and other defense attorneys have been told to personally visit clients at the D.C. Jail – a

patently unacceptable option and one that would put their health and the health of inmates at risk.

       This situation also has prevented undersigned counsel from discussing with Mr. Gamble

a potential resolution of this case. The government sent a tentative plea offer to Mr. Gamble that



                                                   11
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 12 of 21




might well result in his being sentenced to the time he has already served in pretrial custody.

Yet, counsel have been unable to discuss it with Mr. Gamble.

                                           ARGUMENT

       “In our society, liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). For the reasons

that follow, Mr. Gamble’s detention no longer is justified.

A.     The Bail Reform Act Authorizes the Court to Release Mr. Gamble for COVID-19-
       Related Reasons.

       Earlier on in this case, the magistrate judge ordered Mr. Gamble detained. Since that

time, circumstances have radically changed. Considering the COVID-19 pandemic and the

impending outbreak in the D.C. Jail, the factors set forth in 18 U.S.C. § 3142(g) counsel in favor

of releasing Mr. Gamble from the D.C. Jail because continued incarceration poses a grave danger

to both Mr. Gamble and the community.

       There is no greater necessity than keeping Mr. Gamble alive. In many cases, federal

courts have released detained individuals for health-related reasons and have carefully tailored

the conditions of release based on the crimes with which those individuals have been charged.

See, e.g., United States v. Johnston, Mag. No. 17-00046, 2017 WL 4277140 (D.D.C. Sept. 27,

2017) (defendant charged with Mann Act violation and in need of colon surgery released to

custody of his wife for 21 days); United States v. Adams, No. 6:19-mj-00087, 2019 WL 3037042

(D. Or. July 10, 2019) (defendant charged with Mann Act violation and possession of child

pornography released on home detention because of diabetes, heart conditions and open sores);

United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly wounded

defendant released to custody of his relatives); United States v. Scarpa, 815 F. Supp. 88

(E.D.N.Y. 1993) (pretrial defendant with AIDS facing murder charges released on bail because


                                                  12
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 13 of 21




of the “unacceptably high risk of infection and death on a daily basis inside the MCC”). The

threat of COVID-19 requires the same result, as several judges in this Court have already

recognized. See supra Introduction (citing cases in which individuals detained at D.C. Jail have

been released due to the threat of COVID-19). And, in Mr. Gamble’s case, release is particularly

imperative because his hypertension, and potentially his race, render him at a higher risk of

contracting the disease.

        Mr. Gamble’s continued detention also poses a grave risk to the community. The more

people that remain detained in detention facilities and jails, the greater the likelihood of an

unchecked outbreak of COVID-19 within those institutions. See Beyrer Decl. ¶¶ 11-19. Such an

outbreak will impact inmates, correctional officers, and the communities of which those inmates

and officers are a part.

        Finally, Mr. Gamble’s continued detention runs counter to public policy. Despite the

Bail Reform Act’s promise, defendants are subjected to pretrial detention at an extremely high

rate. Indeed, Salerno advises that release should be the “norm,” yet federal district courts

routinely detain defendants more often than they release them, notwithstanding that the vast

majority of the defendants appear for court hearings.23 Like so much else that has had to change

so quickly during the COVID-19 pandemic, public health demands a change to this trend.

Incarceration poses a grave public threat and public policy would favor accepting the minimal

risks presented by pretrial release in order to protect defendants – particularly those who have

not been convicted of a crime – and communities from the dangers posed by concentrated




23
   See, e.g., U.S. Dep’t of Justice, Office of Justice Programs, Pretrial Detention and Misconduct
in Federal District Courts, 1995-2010 (2013),
https://www.bjs.gov/content/pub/pdf/pdmfdc9510.pdf.
                                                 13
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 14 of 21




populations and community spread. In more grave terms, many people may die needlessly if

detention practices are not adjusted.

B.     Immediate Release from Custody Is Needed to Protect Mr. Gamble’s Constitutional
       Rights.

       1.      Continued Detention in the Face of the COVID-19 Outbreak at D.C. Jail Will
               Violate Mr. Gamble’s Fifth Amendment Due Process Rights.

       The Fifth Amendment Due Process Clause compels the Court to protect Mr. Gamble

from punitive conditions of confinement and ensure that he is afforded adequate medical care. A

pretrial detainee’s freedom from pretrial confinement is a fundamental right protected by the Due

Process Clause and any government action infringing on that right must be narrowly tailored to

achieve a compelling government interest. Salerno, 481 U.S. at 753-54; see also Bell v. Wolfish,

441 U.S. 520, 535 (1979).

       Although the Government has an interest in detaining a defendant to secure his

appearance at trial, the Government may only subject a detainee “to the restrictions and

conditions of the detention facility so long as those conditions and restrictions do not amount to

punishment, or otherwise violate the Constitution.” Bell, 441 U.S. at 536–37. “[I]f the condition

of confinement being challenged is not reasonably related to a legitimate goal – if it is arbitrary

or purposeless – a court permissibly may infer that the purpose of the governmental action is

punishment.” Kingsley v. Hendrickson, 576 U.S. 389 (2015) (internal quotation marks omitted).

See also Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017) (noting that a particular restriction or

condition is punishment if the “restriction or condition is not reasonably related to a legitimate

governmental objective or is excessive in relation to the legitimate governmental objective”)

(citation omitted).

       Pretrial detainees also have a substantive due process interest in freedom from deliberate

indifference to their medical needs. See Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir.
                                                 14
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 15 of 21




2018) (en banc). In Brown v. Plata, the Supreme Court explained that a prisoner “may suffer or

die if not provided adequate medical care. A prison that deprives prisoners of basic sustenance,

including adequate medical care, is incompatible with the concept of human dignity and has no

place in civilized society.” 563 U.S. 493, 510–11 (2011). While prisoner claims in Brown v.

Plata arose under the Eighth Amendment, pretrial detainees likewise have the legal right to

adequate medical care, given that their rights are at least as great as, if not greater than, those of

convicted persons being punished by imprisonment.

        Mr. Gamble is entitled to the protections that must be afforded to pretrial detainees: he

has not yet received a sentence or final judgement; nor does he even have a trial date given the

uncertainty of the Court’s schedule due to the COVID-19 pandemic. The current conditions of

confinement create an unreasonable risk of exposure to COVID-19 and do not provide the

necessary supplies for personal and environmental hygiene necessary to protect against

contraction of the virus. In light of the extreme risk to Mr. Gamble’s health posed by the virus

and the ever-increasing likelihood that he will contract it if he remains housed under current

conditions, the conditions of his confinement are punitive and violative of the Fifth Amendment.

Accordingly, Mr. Gamble requests that the Court issue an order releasing him from detention to

ensure his constitutional rights are protected and is life is not jeopardized during this crisis.

        2.      Continued Detention in the Face of the COVID-19 Outbreak at D.C. Jail Is
                Depriving and Will Continue to Deprive Mr. Gamble of His Sixth
                Amendment Right to Counsel.

        The Sixth Amendment to the U.S. Constitution provides that individuals accused of

crimes shall have the assistance of counsel for their defense. “[T]he right to counsel is the right

to effective assistance of counsel.” Strickland v. Washington, 466 U.S. 668, 686 (1984)

(quotation omitted). The “[g]overment violates the right to effective assistance when it interferes

. . . with the ability of counsel to make independent decisions about how to conduct the defense”
                                                  15
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 16 of 21




and defense counsel may “deprive a defendant of the right to effective assistance . . . by failing to

render ‘adequate legal assistance.’” Id. (citations omitted). In Missouri v. Frye, the Supreme

Court held that “defense counsel has the duty to communicate formal offers from the prosecution

to accept a plea on terms and conditions that may be favorable to the accused.” 566 U.S. 134,

145 (2012). The Court further held that defense counsel fails to render effective assistance if he

allows a plea offer to expire without advising the defendant or allowing him to consider it. Id.

       Here, the COVID-19 outbreak at D.C. Jail and DOC’s response thereto are preventing

Mr. Gamble from receiving effective assistance of counsel. Counsel are unable to communicate

with Mr. Gamble, unless they visit in person, a dangerous endeavor at best. Otherwise, the jail

has a policy whereby lawyers can call designated individuals at the jail and request a legal phone

call with their client. Lawyers are then instructed to submit an email request, which results in the

receipt of a reply email stating that “there will be a delay in processing legal calls,” and that the

lawyer will be contacted again by email. (But, of course, that does not happen). In Mr.

Gamble’s case, counsel attempted several times to follow the procedures and contact the

designated individuals at the jail; however, no one ever returned the calls and counsel was not

prompted to send an email.

       Thus, counsel are being forced to be ineffective as a result of Mr. Gamble’s detention and

Mr. Gamble’s Sixth Amendment rights are being infringed upon. Moreover, the D.C. Jail’s

failure to provide Mr. Gamble access to counsel violates Magistrate Judge Harvey’s detention

order, which stated that Mr. Gamble “must be afforded reasonable opportunity for private

consultation with defense counsel.” Detention Mem. 12, ECF No. 7. Indeed, it is possible that

the case could have been resolved by now had Mr. Gamble been released.




                                                  16
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 17 of 21




       3.      Continued Detention in the Face of the COVID-19 Outbreak at D.C. Jail Will
               Violate Mr. Gamble’s Eighth Amendment Protections.

       The Eighth Amendment’s prohibition against cruel and unusual punishment also compels

release under the current extraordinary circumstances. The government, in detaining defendants

pretrial, must take sufficient protective measures to prevent contraction of COVID-19 in the jail

population.

       Unreasonable risk of COVID-19 contraction is, in itself, unconstitutional. The Supreme

Court has held that exposure to environmental threats to an incarcerated person’s physical

wellbeing where exposure is preventable could constitute an Eighth Amendment violation. See

Helling v. McKinney, 509 U.S. 25, 28-30 (1993) (exposure to substantial volume of tobacco

smoke was appropriate basis for Eighth Amendment claim). In Helling, a case involving a claim

relating to exposure to environmental tobacco smoke (“ETS”) from a cellmate’s 5-pack a day

smoking habit, the Supreme Court found that the plaintiff stated “a cause of action under

the Eighth Amendment by alleging that petitioners have, with deliberate indifference, exposed

him to levels of ETS that pose an unreasonable risk of serious damage to his future

health.” Id. at 35. Other courts have recognized that Helling’s application goes beyond tobacco

smoke, reaching “other situations in which environmental factors can pose an unreasonable risk

to an inmate’s health, including exposure to ‘infectious maladies such as hepatitis and venereal

disease’ caused by overcrowding, unsafe drinking water, and ‘toxic or other substances.” Allen

v. Kramer, No. 1:15-cv-1609, 2016 WL 4613360, at *7 (E.D. Cal. Aug. 17, 2016) (discussed

infra; release from detention due to Valley Fever). See also cases cited in Allen: Brown v.

Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. 2004) (contagious disease (meningitis) caused by

overcrowding conditions); Carroll v. DeTella, 255 F.3d 470, 472 (7th Cir. 2001) (contaminated

drinking water); Crawford v. Coughlin, 43 F. Supp. 2d 319, 325 (W.D.N.Y. 1999) (exposure to

                                                17
        Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 18 of 21




paint toxins); Wallis v. Baldwin, 70 F.3d 1074, 1076-77 (9th Cir. 1995) (asbestos exposure);

Masonoff v. DuBois, 899 F. Supp. 782, 797 (D. Mass. 1995) (compelled use of chemical toilets).

       Perhaps most applicable to COVID-19, the court in Allen v. Kramer and several other

courts applied Helling to the exposure of inmates to Valley Fever in California. Relying on

Helling, the Allen court concluded that an inmate had alleged an Eighth Amendment violation

because he was housed in the Central Valley of California where there was a relatively high risk

of contracting an illness known as Valley Fever. 2016 WL 4613360, at *1, 11. This rationale

was adopted in two other cases: Shabazz v. Beard, No. 1:15-cv-881, 2018 WL 1071173, at *7-9

(E.D. Cal. Feb. 27, 2018) (subsequent history omitted) and Jackson v. California, No. 1:13-cv-

1055, 2014 WL 670104, at *5 (E.D. Cal. Feb. 20, 2014) (subsequent history omitted).

       Exposure to COVID-19 is no different from, and likely far more severe than, these other

environmental risks. And the DOC and D.C. Jail personnel are acting with deliberate

indifference. Mr. Gamble is housed at a facility that is unable to adequately protect him from

contracting the virus, and more importantly, places him at a heightened risk of exposure due to

the environmental conditions – which is particularly problematic given that he is already “high

risk” due to his preexisting hypertension and because he is black. Because the DOC clearly is

failing to protect inmates from the risk of contracting COVID-19, Mr. Gamble’s continued

detention violates his rights under the Eighth Amendment. Accordingly, Mr. Gamble requests

immediate release from pretrial detention.

       4.      The Court Has the Power to Order Appropriate Supervision of Mr. Gamble
               to Counteract any Purported Danger that He Poses to the Community and
               any Purported Possibility that Mr. Gamble Would Engage in Criminal
               Activity.

       As noted above, the Court has, to-date, found that Mr. Gamble should be detained

pending trial. Mr. Gamble reiterates all of his objections to these findings previously raised with

                                                18
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 19 of 21




this Court (and the D.C. Circuit) and further contends that the risk that he will contract COVID-

19 in the D.C. Jail far outweighs the (minimal) risk that Mr. Gamble poses to the community or

that he will engage in any obstructive activity if released. This is particularly so given that Mr.

Gamble would be released to him home in Baltimore, Maryland, the residents of which are

subject to a strict stay-at-home order issued by Maryland Governor Hogan.24

       To the extent the Court still has concerns about Mr. Gamble’s release, the Court should

release Mr. Gamble from DOC custody with the condition that he be under home detention and

subject to supervision by Pretrial Services. Although Mr. Gamble maintains that such strict

conditions of release are not necessary, immediate release with supervision is preferable to

contracting COVID-19. Indeed, Mr. Gamble’s primary goal in seeking emergency relief is to

stay healthy.

                                           CONCLUSION

       For the foregoing reasons, Mr. Gamble respectfully requests that this Court grant the

Emergency Motion and issue an order releasing Mr. Gamble from the custody of the D.C.

Department of Corrections on an emergency basis and with conditions determined by D.C.

Pretrial Services. Immediate release from detention will protect Mr. Gamble’s health and ensure

that his constitutional rights are respected.

Dated: April 3, 2020                            Respectfully submitted,


                                                /s/ Kierstan L. Carlson
                                                Kierstan L. Carlson
                                                BLANK ROME LLP
                                                1825 Eye Street, N.W.
                                                Washington, DC 20006-5403
                                                Tel: (202) 420-2200

24
   See Order of the Governor of the State of Maryland No. 20-03-30-01, available at:
https://governor.maryland.gov/wp-content/uploads/2020/03/Gatherings-FOURTH-AMENDED-
3.30.20.pdf.
                                                  19
Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 20 of 21




                            Fax: (202) 420-2201
                            carlson@blankrome.com

                            A.J. Kramer
                            FEDERAL PUBLIC DEFENDER
                            625 Indiana Avenue, N.W.
                            Suite 550
                            Washington, DC 20004
                            Tel: (202) 208-7500
                            A._J._Kramer@fd.org

                            Counsel for Defendant




                              20
         Case 1:19-cr-00348-CKK Document 53 Filed 04/03/20 Page 21 of 21




                                    CERTIFICATE OF SERVICE

        I, Kierstan L. Carlson, hereby certify that a true and correct copy of the foregoing Motion to Reopen

Detention Hearing and for Release from Custody Due to Immediate Threat from COVID-19 Pandemic, and

the Memorandum of Points and Authorities in support thereof were filed electronically via the Court’s

CM/ECF system and served electronically on counsel of record.


Dated: April 3, 2020                              /s/ Kierstan L. Carlson________________
                                                  Kierstan L. Carlson (DC Bar No. 1005383)
                                                  BLANK ROME LLP
                                                  1825 Eye Street, N.W.
                                                  Washington, DC 20006-5403
                                                  Tel: (202) 420-2200
                                                  Fax: (202) 420-2201
                                                  carlson@blankrome.com

                                                  Counsel for Defendant




                                                    21
